Allowance
	Claims 1-14 have been considered for patentability and have been deemed patentable for the reasons noted below. 
The specific limitations of “wherein the connection structure comprises a first bushing pivoted with one of the two adjacent support rods, and axially limited in position, and a second bushing installed on other support rod of the two adjacent support rods, and axially limited in position, wherein the first bushing is retractably connected with the second bushing” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, CN 205942179 (from applicant’s IDS) discloses a foldable mobile terminal, comprising: a flexible panel 1 comprising a bending section 10, and a first flat section 11 and a second flat section 12, wherein the first flat section and a second flat section are on two opposite sides of the bending section respectively; a first support housing 21 and a second support housing 22, wherein the first support housing is connected with a backside of the first flat section, and the second support housing is connected with a backside of the second flat section; and a multi-rod mechanism 20 located on a backside of the bending section, and connected with the first support housing and the second support housing, wherein the multi-rod mechanism comprises a plurality of support rods 201 arranged in parallel and adjacent to each other, and a connection structure 203 arranged corresponding to a same end side of two adjacent support rods; the support rods extend along a bending axis of the bending section, wherein the connection structure comprises a first bushing 202 and a second bushing 202.
However, CN 205942179 does not disclose wherein the connection structure comprises a first bushing pivoted with one of the two adjacent support rods, and axially limited in position, and a second bushing installed on other support rod of the two adjacent support rods, and axially limited in position, wherein the first bushing is retractably connected with the second bushing.
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841